         Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 1 of 25




                         IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                      )
    DWIGHT RUSSELL, et al.                            )
                                                      )
    Plaintiffs,                                       )
                                                      )               Case No. 4:19-cv-00226
    v.                                                )                   (Class Action)
                                                      )           The Honorable Lee H. Rosenthal
    HARRIS COUNTY, TEXAS, et al.                      )                 U.S. District Judge
                                                      )
    Defendants.                                       )
                                                      )

                                        PLAINTIFFS’ ADVISORY

           I.      Introduction

           When the pandemic began, Plaintiffs identified more than 1,000 people detained in the jail

for no reason other than poverty. Money bail had been set in relatively low amounts for each of

them, reflecting the low-level nature of their alleged offenses. Each of these individuals was

presumed innocent. And each would have been released if they had money to pay the secured bail

amount required for their release, or even the much smaller amount required to satisfy a

commercial bonding company’s non-refundable premium. Plaintiffs sought an order requiring the

release of people kept in jail because they were poor, noting that the Court had already found (and

the Fifth Circuit had affirmed) in ODonnell that for misdemeanor arrestees, release on unsecured

bond is not likely to increase crime or nonappearance. The Court denied relief. Dkt. 122.

           Since then, the Court has held sixteen conferences1 with various parties and non-parties.

The Court has noted repeatedly that some of the conference participants have the ability to remedy




1
 These conferences occurred on: March, 29, 2020; March 31, 2020; April 3, 2020; April 7, 2020; May 28, 2020; June
4, 2020; June 11, 2020; June 18, 2020; June 29, 2020; July 6, 2020; July 24, 2020; August 7, 2020; August 21, 2020;
September 11, 2020; January 15, 2021; and January 26, 2021. The next conference is scheduled for February 5, 2021.

                                                          1
    Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 2 of 25




the jail overcrowding and the detention of people due to poverty. The Court regularly has exhorted

local officials to act, noting that their inaction raises legal and moral issues. Some have questioned

whether the Court has jurisdiction over such issues and repeatedly sought to clarify that the Court

is not actually ordering them to do anything. Having received confirmation of this, these officials

then did nothing. Other conference participants have done just enough that “nothing” would

slightly understate their efforts. But the release of an individual here and there, on occasion, over

the past ten months, does not change the fact that the process is an abject failure. As the Sheriff

recently reported to the Court, although 25% fewer people were booked into the jail in 2020 as

compared to 2019, the daily jail population nevertheless has increased. During the greatest public

health crisis in over 100 years, the number of people detained pretrial for felony offenses, many

because they do not have money, has risen substantially. Six individuals detained in the jail have

died of COVID-19, as have two jail employees. See Dkt. 364 at 2 (Report of Sheriff Ed Gonzalez).

        One of those individuals is P.C.

        P.C. died of COVID-19 in Harris County custody on August 7, 2020.2 He had been in jail

for three-and-a-half months, Ex. 1 at 1–2, because he was unable to pay a $1,000 bond for a

burglary in which he allegedly stole lawn equipment and meat. Id. at 6. Court records state that he

was also subject to a parole hold during that time (based on publicly available records, he was

likely on parole due to a 1991 burglary-with-intent-to-commit-theft conviction that resulted in a




2
    Nathaniel Lash, The Coronavirus Has Found a Safe Harbor                (Dec.   18,   2020),   available   at
https://www.nytimes.com/interactive/2020/12/18/opinion/jails-covid.html.



                                                    2
     Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 3 of 25




25-year sentence, id. at 22–23), but no lawyer challenged the hold.3 The Hearing Officer wrote

that a personal bond was denied because of Executive Order GA-13.4 Id. at 9.




        According to the County’s case records, P.C. never saw Judge Kelli Johnson, who was

assigned to his case, and his attorney did only two hours of work on the case in the three-and-a-

half months P.C. spent in jail before he died. Id. at 4, 12–15. Nevertheless, the voucher the lawyer

filed shows that he billed—and the Judge paid him—for work done on August 9, two days after

P.C.’s death. Id. at 12–15.




3
 In fact, as a matter of policy, people who are arrested in Harris County due to an alleged parole violation are not
appointed counsel. The parole holds themselves are issued by the parolee’s parole officer, not a neutral judge.
4
  Plaintiffs have argued that any application of GA-13 that results in the detention of a person who could be safely
released conflicts with the federal Constitution.

                                                         3
    Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 4 of 25




       There could be more deaths like this one if conditions do not improve.

       One casualty of the Court’s conferences, which focus on local court procedures for

processing thousands of people through the felony court system in the largest county in Texas, is

a sense of the individual tragedies that make up the enormous but sterile numbers. Relying on

public records available on the Harris County District Clerk’s website and documents produced in

discovery, Plaintiffs have reviewed in-depth the case records and bail hearing videos for dozens

of jailed class members. These records reveal deep indifference to human suffering and illness. In

just the past ten days, Plaintiffs have identified two 17-year-old children detained in the Harris

County Jail, who the District Attorney’s Office objected to releasing, and who no judge or defense

lawyer had made any apparent attempt to release. See infra page 21–23.

       The people with the ability and authority to hold individualized hearings to evaluate

whether to issue a personal bond, whether to reduce a person’s secured monetary bail amount, and

whether a reason exists to require a person’s detention have been unwilling to do so. As a result,

thousands of people are detained in the jail who are presumed innocent and who would be released

if they had money, but who languish in jail during a pandemic, caged in large groups, often with

no communication from their lawyers and no idea if or when they will be taken to court. Almost

none of these individuals has had an adversarial, individualized hearing at which a judge concluded

that their detention serves any purpose.

       In Section II, Plaintiffs offer some of these individuals’ stories to provide a glimpse into

the human effects of the issues local officials discuss so antiseptically at the Court’s periodic

conferences. And in Section III, Plaintiffs respond to some of the misstatements in the District

Attorney’s recent Advisory. See Dkt. 371.




                                                4
       Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 5 of 25




            II.       Systemic Failures Are Causing A Humanitarian Crisis in the Jail

            Early in the pandemic, this Court emphasized the urgent need for video bail hearings at the

jail. The Sheriff and County worked hard to implement a system that would allow the judges to

hold hundreds of video bail hearings every week. See Tr. Hrg. 6/4/2020 at 8:24–9:2 (counsel for

the Sheriff explaining that, as of June, the jail could accommodate 16 judges conducting

simultaneous hearings four days per week). With that capacity, judges could have held thousands

of hearings by now. But the judges, District Attorney, and private defense bar chose not to use the

technology: only 72 video bail hearings were held between January and October 2020, including

just three in October.5 The Court periodically states that all participants in this dysfunctional

system are acting in good faith. But the County’s case records, vouchers from defense attorneys

documenting the little work they do, and videos of bail hearings tell a different story.

       I.         Examples That Illustrate How the System Works

            In addition to P.C.’s story, Plaintiffs describe the following nine cases, which represent

systemic flaws that are exacerbating the urgent overcrowding problems and constitutional

violations in this case. These stories were identified as part of Plaintiffs’ extensive, months-long,

and ongoing review and analysis of the felony bail system in Harris County:6

       1. S.P. was arrested on April 13, 2020, for allegedly shoplifting food and other personal items.
          Ex. 2 at 6. When stopped by the police, he explained that he was hungry. See Ex. 2A (S.P.
          Bail Hearing).




5
    See Exhibit 14.
6
 The bail hearings for most of the cases discussed in this Advisory are available on Dropbox at this link:
https://www.dropbox.com/sh/xp0w4i7mu9lmtfd/AAAmZaYCQ1kwmKsniT_sx-SVa?dl=0. They can also be
provided to the Court on a thumb drive, if the Court would prefer.

                                                       5
Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 6 of 25




   S.P.’s bond was set at $10 by the Hearing Officer, who concluded that Executive Order
   GA-13 prohibited a personal bond. Ex. 2 at 8.




   The assigned Felony Judge, Brian Warren, raised the secured bail amount the next day to
   $1,000. Id. at 10. Counsel was appointed that day, but the appointment-of-counsel form
   states that S.P was “in custody,” meaning he was not brought into the courtroom, and may
   not have been brought to the court at all. Id. at 9. S.P. was finally released on a personal
   bond after about a week in jail. Id at 11. The case records do not explain why Judge Warren
   issued a personal bond after initially raising the bond amount.

2. M.W. was charged with two counts of forgery for allegedly attempting to cash two
   fraudulent checks. Ex. 3 at 1, 15; see also Ex. 3A (M.W. Bail Hearing). M.W. was not
   present at his bail hearing, which took place on April 23, 2020, at 8 p.m., because “deputies
   [weren’t] sure where he’s at – maybe seg but Def arrested last night (April 22nd) around 9
   pm.” Id. at 6, 20. Without locating M.W, the Hearing Officer required $100 secured money
   bail as a condition of release in each case, noting that she would normally grant personal
   bonds but was prevented from doing so by Executive Order GA-13. Id.; see also Ex. 3A
   (M.W. Bail Hearing).




   About two-and-a-half months later, M.W wrote a letter to Judge Josh Hill. The letter was
   docketed on July 7, 2020. Ex. 3 at 8. M.W. told Judge Hill that he had not been brought to
   court and had not been able to contact his lawyer. Id. He offered to plead guilty to a reduced
   charge if it meant that he could resolve his case. Id. His letter indicates that he wrongly
   believed that he had to pay $2,000 to be released. Id.




                                             6
       Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 7 of 25




           Court records support his statement that he had not seen a Judge: one appointment-of-
           counsel form states that he was “in custody” on April 27, id. at 7, and the other is blank,
           id. at 21, and there is no evidence that a setting that was apparently scheduled for June 9
           actually occurred.7

           M.W. appeared in court for the first time almost a month later, on August 4. He pleaded
           guilty and was sentenced to 105 days in jail with credit for the 105 days he had been
           detained. Id. at 10, 22. His attorney filed a fee voucher stating that the only work she had
           done for M.W. was to appear at his plea hearing. Id. at 13–14. According to the Texas
           Indigent Defense Commission,8 M.W.’s counsel handled 422 cases in fiscal year 2019,

7
 There is no reset form in the file, id. at 4, 18, and the settings tab states that the arraignment scheduled for June 9
was “reset” to August 4, suggesting that no arraignment hearing occurred on June 9, id. at 3, 17.
8
    See Attorney Caseload Report, available at https://tidc.tamu.edu/public.net/Reports/AttorneyCaseLoad.aspx.

                                                           7
Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 8 of 25




   including 303 felony cases and 114 misdemeanor cases—one of the highest caseloads in
   the County.




3. A.C. was arrested on April 10, 2020, and charged with one count of burglary of a building
   for allegedly stealing rain boots and threatening that he had a gun. Ex. 4 at 5; see also Ex.
   4A (A.C. Bail Hearing). His secured money-bail amount was set at $1,500 on the
   Complaint in accordance with the bail schedule. Ex. 4 at 5. A.C. was not present at the
   Article 15.17 bail hearing, and the Hearing Officer raised the bond to $5,000 in his absence.
   Id. at 6–7; Ex. 4A. Three days later, on April 13, Judge DaSean Jones reduced his bond to
   $1,500. Id. at 8. A.C. had counsel appointed that same day but was in “custody” during the
   proceeding. Id. at 9.

   A.C. was subsequently charged with two additional counts of burglary of a habitation. One
   Complaint was filed on April 16, id. at 16, and the other on April 17 (he allegedly stole a
   camcorder, lunch bag, and costume jewelry), id. at 22. Bonds were set on the Complaints
   in those cases at $1,500 and $40,000 secured bail, respectively. Id. at 16, 22. New counsel
   was appointed for the original case and the two new cases on April 20. Id. at 10, 17, 23. As
   of today, A.C. has apparently never appeared personally before a Judge (or even a Hearing
   Officer) in any of the three cases. Id. at 3–4, 15, 21. After two months in jail, and despite
   having a lawyer appointed to him, A.C. filed his own handwritten motion for bond
   reduction. Id. at 24–25.




                                             8
Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 9 of 25




   Two weeks later, on June 29, the Judge issued personal bonds on all three charges, and
   apparently imposed GPS monitoring as a condition of release. Id. at 11, 18, 27; see id. at
   12. His next court date in all three cases is scheduled for February 12, 2021. Id. at 3–4, 15,
   21. Almost four months after his release from custody in June, A.C. was removed from
   GPS monitoring. Id. at 12.

4. C.C. was arrested for felony assault on June 6, 2019. Ex. 5 at 6. She was alleged to have
   struck a police officer with an umbrella. Id. She was not present at her bail hearing, where
   the Hearing Officer required $20,000 secured money bail as a condition of release. Id. at
   7–8. There was no consideration of C.C.’s ability to pay because she was not represented
   by counsel and was not present at the hearing, and she did not complete a financial affidavit.
   Id. at 8; see also Ex. 5A (C.C. Bail Hearing). Counsel was appointed four days after C.C.’s
   arrest, on June 10, 2019, and C.C was apparently in Judge Danilo Lacayo’s courtroom (or
   at least the lock-up outside of the courtroom) that day because she signed the appointment-
   of-counsel form. Ex. 5 at 9. Records show that the next time C.C. was in court was three
   months later, on September 19, 2019. Id. at 10–11. She was also apparently in court on
   October 31, 2019, id. at 12, and again almost two months later, on December 19, 2019, id.
   at 13, but it does not appear that she ever had a bail hearing. Court records show that she
   is homeless. Id. at 1.




                                             9
    Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 10 of 25




         After December 19, 2019, it appears that C.C. may not have been to court until September
         2, 2020, nine months later.9 On September 2, 2020, C.C. pleaded guilty to a lesser-included
         offense and was sentenced to a year in County jail, 90 days less than she had already been
         detained. Id. at 15. She received credit for the 455 days she was in jail pretrial. Id. at 15.




    5. E.A. was charged with robbery for allegedly stealing a soda and pushing the shop owner
       with his hand. Ex. 6 at 7; see also Ex. 6A (E.A. Bail Hearing). The Hearing Officer required
       $20,000 secured money bail as a condition of release. Id. at 8–9. The public defender who
       represented E.A. told the magistrate that E.A. was homeless, a lifelong Houston resident,
       and had no money for bond. See Ex. 6A (E.A. Bail Hearing).



9
  The evidence that C.C. did not have a court date for nine months is that (1) the reset form for a setting on 2/19/2020
states that C.C was in “custody,” id. at 14; (2) there are no reset forms for the other three settings during that period,
id. at 4–5; and (3) the settings tab of the Harris County Clerk’s Office website does not state that C.C. was present at
any of these settings, id. at 3–4.

                                                           10
Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 11 of 25




  E.A. never paid the financial condition required for release. Id. at 1–2, 6. While still
  detained, he pleaded guilty in Judge Chris Morton’s courtroom on June 13, 2019, to a
  lesser-included misdemeanor offense and was sentenced to 100 days in jail, with credit for
  147 days already served. Id. at 14–15. A review of the attorney-appointment and reset
  forms in the County’s case records, all of which state that E.A. was “in custody,” suggests
  that E.A. never saw Judge Morton until the day he pleaded guilty. Id. at 10–13. (The
  settings tab indicates that he may have been in court on March 19, 2020, but there is no
  reset form to support that notation. Id. at 6.)




                                          11
Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 12 of 25




6. B.Y. was arrested on January 17, 2020, for burglary of a building. Ex. 7 at 6. He was
   accused of breaking into a Louisiana Fried Chicken restaurant. See Ex. 7A (B.Y. Bail
   Hearing). The Hearing Officer set a secured money-bail amount of $15,000 at his bail
   hearing. Ex. 7 at 8. Judge Amy Martin appointed counsel on January 21. Id. at 9. Court
   records suggest that B.Y. was in custody and not present in Judge Martin’s courtroom on
   January 21, but the forms are difficult to read. Id. B.Y. was brought to court on February
   25. Id. at 10. On April 8, B.Y. filed a pro se motion to reduce the felony charge to a
   misdemeanor, id. at 11, and pleaded with the judge in a letter to release him because he
   was in “fear for my life at every moment” due to COVID-19, id. at 13–14.




                                           12
Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 13 of 25




  No hearing on the motion appears to have ever been set. Id. at 4–5. On September 15, B.Y.
  filed a motion to be released on a personal bond so that he could “be at the side of his
  elderly mother who is in her 90’s.” Id. at 16–17.




  Based on the court records, it is unclear whether B.Y. saw a judge after the February 25
  hearing until he pleaded guilty eight months later, on October 28. B.Y.’s attorney billed for
  a total of eight court appearances, id. at 23–24, but there are no case reset forms for this
  period of time, id. at 4–5, and no indication on the settings tab as to whether B.Y. was
  present in court for any of the proceedings the lawyer documented, id. at 4. B.Y. was
  sentenced to 15 months in state jail on October 28. Id. at 19.


                                           13
       Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 14 of 25




       7. R.M. was arrested on June 4, 2020, for burglary of a building (a felony), Ex. 8 at 6–7, and
          burglary of a coin-operated machine (a misdemeanor), id. at 16; see also Ex. 8A (R.M. Bail
          Hearing). According to the probable cause statement, R.M. allegedly tried to steal coins
          from a Watermill Express hut. He allegedly stated that he “sometimes breaks into coin
          machines to ‘feed (his) addi[c]tion,’” and explained that on this occasion he put two dollars
          into the water machine, did not get any water, and hit the machine to get his money back.
          Ex. 8 at 6–7. Bail was set at $7,500 on the felony charge. Id. at 9.

           At the bail hearing, the public defender appointed to represent R.M. explained that he is
           48-years-old, has lived in Houston his whole life, has been homeless for the past year, is
           making money as a mobile mechanic, and that he has no violent convictions and no
           violence flag on the risk assessment tool. See Ex. 8A (R.M. Bail Hearing). Nevertheless,
           the Hearing Officer denied a personal bond and “referred the matter of a pretrial release
           bond” to Judge Jesse McClure.10 See id. Counsel was not appointed until June 11, seven
           days after R.M. was arrested. Ex. 8 at 10. R.M. was apparently brought to court that day
           (as evidenced by the fact that he signed the reset form). Id. But there are no other forms or
           documents on the County’s website indicating that R.M. has been to court at all since last
           June. Id. at 4–5. Records suggest that nothing has happened in his case since then. Id. at 1–
           2. He was scheduled for a court date on January 27, 2021, id. at 4, and the County’s court
           records state that R.M. was present, but there are no documents to indicate what happened
           at the hearing. His next court date is set for April 8, 2021. Id.

           While in jail, on June 21, 2020, a Complaint was filed against R.M. for criminal mischief
           that allegedly occurred on April 20. Id. at 21. Judge McClure set bond at $7,500 on June
           25. Id. at 22. Case records do not indicate that there has been any discussion of bond since
           then, or that R.M. has been to court in this case since then. Id. at 17–20. His next court date
           in this case is scheduled for April 8, 2021. Id. at 27. On December 3, 2020, also while still
           in jail, a Complaint was filed against R.M. for allegedly committing burglary-with-intent-
           to-commit-theft on March 11, 2020. Id. at 27. The Judge appointed counsel on December
           7, 2020, but the appointment form states that R.M. was “in custody” at that proceeding. Id.
           at 28. Bond was set at $7,500 on that date. Id. at 29. There is no indication that Mr. M has
           seen a Hearing Officer or a felony judge on this case at all. Id. at 25–26. Mr. M’s next
           setting in this case is scheduled for February 17, 2021. Id. at 25.

       8. J.B. has been in the Harris County Jail since February 29, 2020. Ex. 9 at 1–2. He is charged
          with theft, id. at 14, unauthorized use of a vehicle, id. at 6, and assault of a family member,
          id. at 20. He was taken to an Article 15.17 hearing on March 1, 2020, after his arrest, id. at
          7–8, but at that point, only one case had been filed (the unauthorized-of-a-vehicle charge,
          case number 166648801010), id. at 6, 14, 20. A personal bond was denied due to his
          criminal history and concurrent charges. Id. at 8.

           Judge Ramona Franklin did not appoint counsel in this case until six weeks later on April
           15, 2020. Id. at 9. It is unclear whether he has been to court since then on that case (there
           are no reset forms, id. at 4–5, and the County’s court records indicate that nothing has
           happened in the case since July, id. at 1–2). J.B. has apparently never had a bail hearing,
10
     Judge McClure was replaced by Judge Te’iva Bell in the November 2020 elections.

                                                        14
       Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 15 of 25




           either before a Hearing Officer or Judge Franklin, for his other two pending charges. Id. at
           10–11, 16–17. On July 9, J.B. wrote to Judge Franklin asking to “be reviewed for a
           [personal] bond” so that he could get home to his 5-year-old son who “needs me out there.”
           Id. at 22. He told the Judge that “there is no way to be 6 feet apart in here and my family
           has no money right now.” Id.




           J.B.’s next setting in all three cases is scheduled for April 7, 2021. Id. at 4, 13, 19.

       9. K.F. was arrested on August 13, 2020 for aggravated assault with a deadly weapon. Ex. 10
          at 1–3, 5. According to court records, she was not present at her Article 15.17 hearing due
          to “mental illness/IDD.” Id. at 6. She did not complete a financial affidavit. Id. at 7. The
          Hearing Officer set a secured money-bail amount of $30,000 and noted, “per PTS packet
          suicidal.” Id. Judge George Powell11 entered an order appointing counsel on August 17. Id.
          at 8. Ms. F was “in custody” during that proceeding. Id..




11
     Judge Powell was replaced on January 1, 2021 by Judge Natalia Cornelio

                                                         15
Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 16 of 25




  On October 19, K.F. wrote Judge Powell asking him to dismiss her lawyer and appoint a
  new one because the lawyer had never contacted her. Id. at 9–10. That motion was docketed
  on November 5. Id. at 9.

  Also on November 5, the court docketed a pro se motion for a personal bond, id. at 12, and
  a pro se motion to reduce bail, both of which K.F. filed, id. at 15. The motion for a personal
  bond stated that K.F. had lived in Harris County for a year, is disabled, legally blind, and
  has chronic obstructive pulmonary disease. Id. at 12. She informed the court that “PROOF
  is in my property here.” Id.




  K.F. further wrote that she has a brother and two daughters who would lend support if she
  were released on bond. Id. at 13.

  On December 6, K.F. sent a letter to the Texas Jail Project, a local group that advocates on
  behalf of people detained in jails across Texas. Id. at 18–19. K.F. stated that she had had
  COVID-19 twice since being detained in the jail, that her case had been reset five times,
  and that she had had no contact with her lawyer. Id. at 18. She told Texas Jail Project that
  she had received an exculpatory letter, which she sent to her lawyer, and which her lawyer
  had ignored. Id. at 19. She further wrote, “I’m at a lost [sic] if I never get a chance to go to
  court to change counsel or lower my bond How [sic] am I ever going to get a chance to
  Prove im inosent? [sic]” Id.




                                            16
   Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 17 of 25




       On December 15, K.F. was brought to court. Id. at 20. She pleaded guilty and was
       sentenced to 123 days in jail. Id. She had already served 125 days. Id. On January 4, 2021,
       the lawyer appointed to represent K.F. sought payment for a single court appearance—the
       day K.F. pleaded guilty—and 1.2 hours of purported out-of-court work on September 3,
       2020, over two weeks after the case was filed, when the lawyer stated that she “[o]pen[ed]
       file” and “[r]eview[ed] offense report and possible criminal convictions for complainant.”
       Id. at 24–25. According to her fee voucher, the attorney never visited K.F. before K.F.
       pleaded guilty, never spent any time investigating the case, and apparently failed to
       investigate exculpatory material that her client had sent her. Id. at 19, 24–25.

       These cases illustrate how the system works, at least for those who are poor.

       III.   Response to the District Attorney’s Advisory on Holds and “Violent” Offenses

       At the January 26, 2021 status conference, the Court discussed the extent to which “holds”

do and do not prevent certain people who are arrested from being released on personal bonds or

affordable bail. Because the District Attorney’s “advisory” to the Court mischaracterizes how




                                               17
    Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 18 of 25




holds work, see Dkt. 371, Plaintiffs offer some additional information, about which they have

consulted with the Public Defender.

            A. “Holds” Are Not a Valid Excuse for Refusing to Release People on Personal
               Bonds or Affordable Bail

        The District Attorney advised the Court that “a defendant cannot be released from the

Harris County Jail until [a] pending hold has been legally resolved[.]” Dkt. 371 at 1. The District

Attorney cited no Texas law for that proposition, instead asserting without explanation that

releasing a person from jail so that the person can resolve a hold before resolving a pending Harris

County case “appears to be a non-starter,” and that “[m]ost holds are incapable of practical

resolution before the pending Harris County case is resolved.” Id. at n.1. These unsupported

assertions are wrong. If any of the people in the jail who are subject to holds and who have bond

set in their Harris County case had enough money to pay for their release, they could choose to be

released from Harris County custody, and, after consulting with their lawyer, decide whether and

how to challenge the hold before, or concurrently with, resolving the open Harris County case.

That strategic choice is denied only to people who cannot afford the secured bail amount required

by Harris County.

        Many holds relate to warrants from jurisdictions other than Harris County. For example, a

person arrested for an offense allegedly committed in Harris County may also have a warrant

issued by another county. Texas law authorizes Harris County judges to issue personal bonds on

most out-of-county cases and further prohibits the out-of-county judge who issued the warrant

from revoking the Harris County personal bond “except for good cause shown.” Tex. Code Crim.

Pro. art. 17.031. Thus, under Texas law, a hold does not prohibit release from the Harris County

Jail, and it certainly does not make a person ineligible for a bail hearing relating to either the Harris

County charge or the out-of-county charge.

                                                   18
    Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 19 of 25




       When someone is ordered released in a Harris County case but has an open case in another

jurisdiction, that jurisdiction typically has ten days to pick up the person. If the jurisdiction does

not pick up the person, Harris County must release the person. See Tex. Code Crim. Pro. art. 15.21.

During the pandemic, many jurisdictions have opted not to transport people to their jails, meaning

that Harris County is jailing people whom other counties would apparently be happy to see

released. Reducing bond to an affordable amount or issuing a personal bond in the Harris County

case when a person has a hold, therefore, would result in a reduction in the jail population, and

out-of-county holds are not a valid excuse for refusing to conduct an individualized determination

of the reasons for each person’s detention. Similar to out-of-county holds, there are time limits that

govern actions relating to Immigration and Customs Enforcement (“ICE”) holds. Once a person is

released in a Harris County case, ICE has 48 hours to transport that person to a federal detention

center. See 8 C.F.R. 287.7(d). Although the District Attorney expresses concern that people with

ICE holds could be deported before resolving their Harris County case, the Public Defender’s

Office reports that, with few exceptions, people with ICE holds are not deported while their

criminal case is pending.

       This litigation is not the first time misleading information about holds has been presented

to this Court. In ODonnell, the County and misdemeanor Judges initially argued that people who

were subject to holds were not detained due to inability to pay. This Court rejected that assertion

and correctly observed that “arrestees who have secured money bail imposed for their

misdemeanor charges are detained in Harris County not because of the hold, which they are legally

unable to address, but because they are unable to pay the secured money bail.” ODonnell v. Harris

County. Tex., 251 F. Supp. 3d 1052, 1116 (S.D. Tex. 2017), aff’d as modified, 882 F.3d 528 (5th

Cir. 2018). The Court further stated that “secured money bail, if unpaid, prevents the defendant



                                                 19
   Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 20 of 25




from addressing the hold or from being transferred to the agency imposing the hold, extending the

overall time spent in custody.” Id. at 1090. Thus, this Court already has evaluated and rejected in

a similar context the false claims being made here about the effect of holds.

           B. The DA Objects to Releasing Individuals Charged With “Violent” Offenses
              Only If They Cannot Pay Secured Bail

       There is no settled definition of “violence” in Texas law. As a practical matter, the District

Attorney objects categorically to the release of any poor person charged with any offense on an

overbroad and non-public list of offenses that the District Attorney deems “violent.” Of course,

people with money who are charged with these same offenses are free to leave the jail immediately.

Thus, the District Attorney’s list of violent offenses is in reality a list of offenses that the DA

believes should prohibit release only when allegedly committed by poor people.

       Two weeks ago, the Sheriff’s Office circulated a list of 1,543 people charged with offenses

the Sheriff considered non-violent who were being detained on $10,000 secured bail or less in at

least one felony case, meaning that they would be released in that case if they could pay $1,000 or

less. While the Sheriff considered the offenses non-violent, the District Attorney refused to even

consider 1,148 of the cases, either because there was a hold or because the District Attorney had

concluded the alleged offense was “violent.” Dkt. 371 at 2. The District Attorney objected to a

personal bond or bail reduction in all of these cases as a categorical matter. Rather than judges and

court-appointed lawyers setting bail hearings for everyone on the lists at which judges could make

individualized bail determinations based on the particular charges, facts, and circumstances of each

case, local officials are debating whether certain categories of offenses are truly “violent.”

Somehow, a new hurdle has been created out of thin air, which a poor person charged with a felony

in Harris County must successfully overcome before being considered “eligible” for the sort of

bail hearing the Constitution requires.

                                                 20
   Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 21 of 25




           C. Examples of Indigent People Whom the DAO Objected To Releasing And
              Who Were Therefore Deemed “Ineligible” For a Bail Hearing

       Plaintiffs offer the Court a few examples of the poor people being denied an individualized

bail hearing and consideration for release because the District Attorney has concluded that they

are charged with a “violent” offense and/or are subject to a hold:

       1. On March 13, 2018, J.A. was arrested for “abandoning child,” and a secured money-
          bail amount was set at $1,000 on the Complaint. Ex. 11 at 6. J.A. was accused of leaving
          a child in a car “without reasonable supervision for approximately twenty-five minutes
          and with the intent to return[.]” Id. The Judge issued a personal bond on March 15,
          2018. Id. at 7. On June 14, 2018, the Judge issued a deferred adjudication (meaning
          J.A. pleaded guilty, but the Judge did not find him guilty), and J.A. was placed on three
          years of community supervision. Id. at 8–12.

           On December 2, 2020, J.A. was arrested for drug possession (cocaine). Id. at 20. A
           Hearing Officer issued a personal bond on December 3, 2020. Id. at 21. Before J.A.
           could be released from custody, the District Attorney’s Office filed a motion to
           adjudicate guilt in the abandoning child case from 2018 based on the new offense and
           other alleged violations of his conditional release, including failing to make payments
           (almost $2,000 in supervision fees, court costs, and drug-testing fees) and behavior that
           is consistent with relapse from recovery for a substance-use disorder (testing positive
           for controlled substances and not completing a drug treatment program). Id. at 13–15.
           Judge Lori Gray issued a warrant in response to the motion to adjudicate, id. at 15, and
           set secured bail at $2,000, id. at 16. If J.A. could afford $200 or otherwise strike a deal
           with a bonding company, he would be released. The DAO objected to release on a
           personal bond or affordable secured bail.

       2. On October 23, 2020, N.A. was arrested for robbery-bodily injury. Ex. 12 at 4. She is
          17-years-old, id. at 1, and has no criminal history, id. at 2. A secured bail amount of
          $10,000 was set on the Complaint. Id. at 4. Although the Complaint alleges that N.A.
          personally hit someone, id., the probable cause statement, which was read at her Article
          15.17 hearing, alleges that a different individual struck that person. See Ex. 12A (N.A.
          Bail Hearing). At the hearing, the public defender stated that N.A. is the mother of a
          one-year-old, lived with her father and step-mother, and attended school full time. See
          id. The Hearing Officer did not change the secured bail amount. Ex. 12 at 6.

           When undersigned counsel first learned of this case, case records indicated that N.A.
           had not been to court since October 26, 2020, and that her next scheduled court date
           was on March 17, 2021. Id. at 3. There may have been a setting on January 8, 2021,
           but there is no indication that N.A. was present. Id. The DAO objected to release on
           a personal bond or affordable secured bail.




                                                 21
     Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 22 of 25




             Upon learning that a 17-year-old child was detained in the Harris County Jail,
             undersigned counsel reached out to multiple local officials, advocates, and N.A.’s
             court-appointed lawyer. Through those individuals’ efforts, a bed was secured for N.A.
             at a local social services organization, and Judge Te’iva Bell issued a personal bond. It
             is unknown whether the DAO changed its position on issuing a personal bond. Id. at 9.
             N.A. was about to be released from the jail on Friday, January 29, when her COVID
             test came back positive. According to N.A.’s lawyer, her personal bond was revoked.
             N.A. is currently in the medical unit at the jail.12

         3. On November 3, 2020, I.F., who is also 17 years old, was arrested and charged with
            aggravated assault. Ex. 13 at 1, 3. The Bail Order from the 15.17 hearing states that a
            $10,000 secured bail amount was set at the Article 15.17 hearing. Id. at 7. However, a
            $10,000 personal bond was issued that day. Id. at 8. The public defender stated that I.F.
            is a high school junior who is passing his classes and helps with his grandfather’s
            lawncare business. Ex. 13A. Although the personal bond was issued on November 4,
            2020, it instructed I.F. to appear a month earlier, on October 8, 2020. Id.




12
  Since counsel first learned of N.A.’s case, the case records have been updated to reflect a setting that occurred on
1/28/2021, and to show that the next setting is now scheduled for 4/7/2021. See Ex. 12 at 11.



                                                         22
       Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 23 of 25




                 On November 10, 2020, Judge Randy Roll13 forfeited I.F.’s personal bond (Case No.
                 16929160101A) due to nonappearance on November 9, 2020, a court date he was not
                 informed of on the bonding paperwork. Id. at 9. I.F. was arrested on December 2, 2020
                 due to the bond forfeiture warrant. Id. at 3. Counsel was appointed for the first time in
                 the case a week later, on December 9, 2020. Id. at 10. I.F. was “in custody” on that
                 court date and did not sign the appointment-of-counsel form. Id. Bond was set on
                 December 9, 2020 at $10,000 secured. Id. at 11. His next court date is scheduled for
                 February 23, 2021. Id. at 4. The DAO objected to release on a personal bond or
                 affordable secured bail.

           Though every person detained pretrial in the jail is presumptively innocent and is eligible

for and entitled to a robust, evidentiary, adversarial bail hearing with counsel, such hearings are

not happening for those who are poor.

           IV.      Conclusion

           As the cases described in this Advisory illustrate, if the felony bail system in Harris County

is meant to provide equal justice for all people, it is broken. As of January 15, 2021, there were

1,151 people detained in the Harris County Jail with bond amounts of $10,000 or less, which would

enable them to be released if they paid than $1,000 to a for-profit bonding company. See Dkt. 369

(Minute entry for proceedings on 1/15/2021). The judges could issue personal bonds in these cases

tomorrow. Or, the judges, District Attorney, and appointed defense lawyers could begin scheduling

immediate adversarial bail hearings using the Sheriff’s available video technology in every

pending case. The judges could require that if such a bail hearing is to be waived, it must be done

by the person accused of a crime, in open court, after notice about their entitlement to an

adversarial bail hearing. Unlike the process in which the parties and other participants have been

engaged throughout the pandemic, these simple changes would actually make a difference.




13
     Judge Roll was replaced on January 1, 2021 by Judge Ana Martinez.

                                                        23
   Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 24 of 25




Date: February 3, 2021                         Respectfully Submitted,

/s/ Alec Karakatsanis                          /s/ Neal S. Manne
/s/ Elizabeth Rossi                            Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)        Texas Bar No. 12937980
alec@civilrightscorps.org                      nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                 Lexie G. White
elizabeth@civilrightscorps.org                 Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                   lwhite@susmangodfrey.com
jeff@civilrightscorps.org                      Joseph S. Grinstein
Civil Rights Corps                             Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800             jgrinstein@susmangodfrey.com
Washington, DC 20009                           SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                      1000 Louisiana Street, Suite 5100
                                               Houston, Texas 77002
/s/ Liyah Brown                                Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)                   Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org               /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                     Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                            mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org              SUSMAN GODFREY L.L.P.
Peter Steffensen                               1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464                   Los Angeles, CA 90067
Southern District No. 3327006                  Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                          24
   Case 4:19-cv-00226 Document 395 Filed on 02/03/21 in TXSD Page 25 of 25




                                CERTIFICATE OF SERVICE

       I certify that on February 3, 2021 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                   /s/ Elizabeth Rossi
                                                   Elizabeth Rossi




                                              25
